DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claim 1 recites 97.1-97.8 parts by weight of a “thermoplastic elastomer resin”.  The instant specification states that the thermoplastic elastomer resin can comprise thermoplastic elastomer resin as a “base resin” (p. 5, last paragraph).  The third full paragraph at page 6 of the specification indicates that the claimed “thermoplastic elastomer resin” component may include other additives to control hardness.  
Additionally, Claim 1 requires 97.1-97.8 parts by weight of a “thermoplastic elastomer resin” as opposed to a “thermoplastic elastomer”.  The term “resin” in this context would be interpreted by one of ordinary skill in the art as being synonymous with the term “composition”, indicating that additional components may be present.
The broadest reasonable interpretation of the claimed “thermoplastic elastomer resin” consistent with the specification as it would be interpreted by one of ordinary skill in the art is inclusive of a thermoplastic elastomer as a base resin in combination with additives used to control the hardness of the thermoplastic elastomer base resin.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN103642017A, machine translation referred to herein; cited in prior Office action) in view of Kaushik et al. (US 2015/0299458).
Regarding Claims 1, 2, and 10, Cai teaches a composition comprising 88-96.9 wt% of a thermoplastic polyester elastomer (TPEE) and 0.1-2.0 wt% of isocyanurate compounds (Abstract).  This is equivalent to a composition comprising 88-96.9 parts by weight of TPEE and 0.1-2.0 parts by weight isocyanurate based on 100 parts by weight of the composition.  
The composition also includes 3-10 wt% of a liquid crystal polyester (LCP) (Abstract), equivalent to 3-10 parts by weight based on 100 parts by weight of the composition.  The liquid crystal polyester is used to control the softness and hardness of the TPEE (p. 5, lines 16-22).  This is consistent with the use of additives in the claimed thermoplastic elastomer resin to control the hardness of a thermoplastic elastomer such as TPEE described in the instant specification (see p. 6, third full paragraph).  Therefore, Cai’s combination of LCP and TPEE are interpreted as reading on the claimed thermoplastic elastomer resin.  
The combination of LCP and TPEE will be present in amounts ranging from 91-99.9 wt% based on the ranges cited above.  This overlaps the claimed range of 97.1-97.8 parts by weight.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Alternatively regarding the claimed amount of thermoplastic elastomer resin, Cai teaches a composition comprising 88-96.9 wt% of a thermoplastic polyester elastomer (TPEE) and 0.1-2.0 wt% of isocyanurate compounds (Abstract).  This is equivalent to a composition comprising 88-96.9 parts by weight of TPEE and 0.1-2.0 parts by weight isocyanurate based on 100 parts by weight of the composition.  
Cai’s upper limit of 96.9 parts by weight TPEE is sufficiently close to the claimed lower limit of 97.1 parts by weight that one of ordinary skill in the art would expect compositions based on these amounts to have the same properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779; MPEP 2144.05(I).
Further regarding Claims 1, 2, and 10, an appropriate amount of stabilizers including antioxidants may be included (p. 5, lines 5-8).  Cai’s examples illustrate the use of antioxidant in amounts of approximately 0.8 parts by weight per 100 parts of the total composition ([0.5g antioxidant added during polymerization + 10 mg antioxidant added after polymerization]/[64.82 total parts total]; see p. 7, Example 4).  This amount falls within the claimed range of 0.05-1 part by weight.
Cai is directed to TPEE-based compositions which may be blow molded to form articles used in a variety of areas including electronics and automotive applications (Abstract; p. 1, lines 12-15).  Cai does not teach a surface modifier as claimed.
In the same field of endeavor, Kaushik teaches that oil resistance is an important characteristic for thermoplastic elastomer compositions used to produce automotive parts and articles constantly in contact with the human body.  Repeated contact with oils can cause such elastomers to discolor and can lead to a loss in mechanical properties (p. 1, [0006]).  
Kaushik addresses this problem by adding an oleophobic agent to thermoplastic elastomer compositions.  The presence of the oleophobic agent can reduce discoloration and inhibit degradation of mechanical properties resulting from contact with oils.  The oleophobic agent is included in amounts of 0.5-5 wt% (p. 1, [0013]), equivalent to 0.5-5 parts by weight based on 100 parts by weight of the composition.  In one embodiment, the oleophobic agent is an ultrahigh molecular weight silicone (i.e. a silicone resin) (p. 4, [0055]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cai in view of Kaushik to include 0.5-5 parts by weight of a silicone resin as an oleophobic agent in order to reduce discoloration and inhibit degradation of mechanical properties resulting from contact with oils.  This range falls within the claimed range of 0.1-5 parts by weight.  
Although not expressly described as such by the prior art, Kaushik’s oleophobic resin is identical to the surface modifier as described by the instant specification in the third full paragraph at page 10.  Therefore, modification of Cai in view of Kaushik reads on Claims 1, 2, and 10.
Regarding Claim 3, the TPEE comprises a polyester hard segment derived from an aromatic dibasic acid and an aliphatic diol, and a soft segment comprising a polyether (p. 2, lines 30-36).  Suitable polyethers include various polyalkylene glycols (p. 3, lines 5-7) which are structurally identical to polyalkylene oxides.
Regarding Claim 4, the aromatic dibasic acid in the polyester hard segment may be terephthalic or isophthalic acid.  Suitable diols in the polyester hard segment include 1,3-propanediol (i.e. propylene glycol), 1,4-butanediol, and 1,4-cyclohexanedimethanol.  Suitable polyether segments include polyethylene glycol (i.e. polyoxyethylene glycol) and polytetrahydrofuran (i.e. polyoxytetramethylene glycol) (p. 3, lines 1-7).  
Regarding Claim 6, suitable isocyanurate compounds include trimers (i.e. isocyanurates) of toluene diisocyanate, diphenylmethane (i.e. methylenediphenyl) diisocyanate, isophorone diisocyanate, and hexamethylene diisocyanate (p. 3, lines 19-24).
Regarding Claim 8, an appropriate amount of stabilizers including antioxidants may be included.  Suitable stabilizers include trialkyl phosphite, trialkyl phosphate, hindered phenolic antioxidants, and amine antioxidants (p. 5, lines 5-8).  These compounds are recognized in the art as stabilizing polymer compositions against thermal oxidation.  Thus, Cai’s stabilizers read on thermal stabilizers as claimed.
Regarding Claim 9, Cai’s composition is used for forming blow molded products (Abstract; p. 5, lines 29-30).
Regarding Claim 11, Cai teaches molded articles formed from the composition described above (Abstract; p. 1, lines 12-15).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Kaushik as applied to Claims 1 and 3 above, further in view of Kim et al. (US 2015/0267049; cited in prior Office action).
Regarding Claim 5, Cai remains as applied to Claims 1 and 3 above.  Cai teaches a TPEE composition for blow molding (Abstract).  Cai does not teach the claimed branching agents.
In the same field of endeavor, Kim teaches a TPEE resin suitable for blow molding (Abstract).  Melt viscosity and melt tension of the TPEE can be improved by using a branching agent (p. 2, [0024]).  Suitable branching agents include glycerol, pentaerythritol, and neopentyl glycol (p. 2, [0025]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include Kim’s branching agent such as glycerol, pentaerythritol, or neopentyl glycol in Cai’s TPEE for the benefit of improved melt viscosity and melt tension.  Modification in this way reads on Claim 5.

Response to Arguments

The Applicant’s arguments regarding the previous rejection of Claims 1-4 and 6-9 under 35 U.S.C. 102(a)(1) or alternatively under 35 U.S.C. 103 over Cai and the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Cai in view of Kim have been fully considered and are persuasive in view of the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are presented above.  The Applicant’s arguments will be addressed to the extent that they remain applicable to the new grounds of rejection.
With respect to the obviousness of Claims 1-11, the Applicant argues that Examples 2 and 3, which include amounts of thermoplastic elastomer falling within the range recited in amended Claim 1, show a good balance of high melt viscosity (i.e. low melt index) and reduced outgassing generation relative to Examples 1 and 4 which include amounts falling outside the claimed range.
Although not expressly stated, it is presumed that the Applicant’s arguments allege that Examples 2 and 3 demonstrate unexpected results relative to Examples 1 and 4 (and Comparative Examples 1-5).  Example 1 exhibits an outgassing area identical to Examples 2 and 3, and a melt index that differs from Example 2 by 1 g/10 min.  Example 4 exhibits an outgassing area that differs from Examples 2 and 3 by 0.9 x 107 and a melt index identical to Example 3.  
These differences are minor when considered alongside Comparative Examples 1-5.  For instance, Comparative Example 1 exhibits a melt index of 25 g/10 min, which is more than double the values observed in Examples 2 and 3.  Comparative Example 5 exhibits an outgassing area of 6.3 x 107 which is more than double that of Example 2 and nearly double that of Example 3.  In addition, each of Comparative Examples 2-5 exhibit deposition on the mold, whereas none of Examples 1-4 exhibit any deposition.
Examples 2 and 3 demonstrate minor improvements in properties relative to Examples 1 and 4 referenced in the Applicant’s arguments.  These minor improvements are not sufficient to demonstrate non-obviousness of the claimed invention, nor are they sufficient to demonstrate the criticality of the ranges recited in the amended claims.
In addition, Examples 2 and 3 are not reasonably commensurate in scope with the claims.  These examples illustrate results associated with a single TPEE.  This represents a single species falling within group of thermoplastic elastomers.  In contrast, the claims are open to virtually any thermoplastic elastomer including thermoplastic styrene-butadiene elastomer, thermoplastic polyurethane, and a wide range of other materials not expressly discussed in the specification which are nevertheless well known in the art.  There is no indication or evidence that the single species of TPEE exemplified in the specification is reasonably representative of the breadth of thermoplastic elastomers included within the scope of the claims.
The examples also include a single isocyanurate compound, a single antioxidant, and a single surface modifier.  The claims are open to any and all compounds containing one or more isocyanurate functional groups; any and all antioxidants; and any surface modifier.  There is no indication or evidence that the single species of isocyanurate functional compound and antioxidant exemplified in the specification are reasonably representative of the breadth of the materials included within the scope of the claims.
All examples include the antioxidant and surface modifier in the same amount, whereas the claims are open to a range of amounts for each component.  There is no indication or evidence that the same or similar results would be expected across the full claimed ranges.  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The examples cited in the Applicant’s arguments are not reasonably commensurate in scope with the claims for the reasons discussed above and therefore cannot be relied upon to establish non-obviousness of the claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762